Atkinson, J.
The defendant enters upon the trial with the presumption of innocence in his favor, which can only be removed by evidence which affirmatively demonstrates to a moral and reasonable certainty, and beyond a reasonable doubt, the guilt of the accused. It may be that the State’s witness,. Sue Williams, did not *33tell the whole truth, but truth unexpressed can be no aid.to the prosecution. She is the onty one who claims to have knowledge of any sale of whisky, and she would not say that she bought from the defendant. She was not even positive that the store was his. She did not enter the store, but stood without the back door, and bought from some one within, of different description from the defendant. It is not shown who that person was, or whether he was in the employ of the defendant. If she was not mistaken as to the place from which she obtained the whisky, and if some stranger, in the manner which she described, had sold the whisky, that would certainly not authorize the conviction of the defendant. The burden would be upon the State to show affirmatively such relation between the defendant and the person selling as would make the act of the seller the act of the defendant. There is no evidence from which it could be inferred that he was the agent of the defendant, or had anything to do with the operation of the store. Had the alleged sale been within the store, and had the person selling been shown to he a regular salesman transacting business by the usual methods, there would have been some semblance of authority from the owner for making the sale.; but certainly no authority for the illegal sale of* whisky in a dry goods or grocer’s store could he presumed from a transaction through the back-door, such as that described in the present case. Fairly construing the evidence, the State has failed to support the burden, and a new trial should have been granted.

Judgment reversed.


All the Justices concur.